Exhibit 23.2 CONSENT OF REGISTERED INDEPENDENT CERTIFIED PUBLIC ACCOUNTING FIRM To: NextPhase Wireless, Inc. As independent Certified Public Accountants, we hereby consent to the incorporationbyreferencein theAnnualReporton Form10-KSBunder the Securities Exchange Act of 1934 of NextPhaseWireless,Inc. of ourreportdatedJune 23,2006 which includes an explanatory paragraph regarding the substantial doubt about the Company’s ability to continue as a going concern, andcontainedin the Registration Statement No. 333-130178 of NextPhase Wireless, Inc. Form S-8 under theSecuritiesAct of 1933insofar as suchreportrelates to thefinancial statements of NextPhase Wireless, Inc. for the year ended March 31, 2006. /s/ RBSM LLP RBSM LLP New York, New York July 16, 2007
